Citation Nr: 1432006	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  09-20 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Robert W. Legg, Attorney


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The June 2008 rating decision granted service connection for gastrointestinal disability (including gastroesophageal reflux disease (GERD) with lower esophageal web or ring and irritable bowel syndrome (IBS)), and low back disability (myofascial chronic back strain with degenerative disc disease of the lumbosacral spine), and assigned initial ratings effective as of February 25, 1994.  

The Veteran appealed from the assigned ratings and, in an August 2012 decision, the Board granted a 60 percent rating for the gastrointestinal disability and a 20 percent rating for the low back disability for the entire period, or effective since February 25, 1994.  That decision was issued after the Veteran had appealed to the United States Court of Appeals for Veterans Claims (Court) with regard to the initial ratings, and the Court vacated and remanded the Board's prior decision for compliance with a Joint Motion for remand.  These issues are no longer on appeal.

In the August 2012 decision, the Board also took jurisdiction over the issue of entitlement to TDIU, finding that the issue had been raised based on evidence and arguments of unemployability due to the service-connected disabilities.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of TDIU was not addressed by the Court or the Joint Motion.  The Board remanded the issue of TDIU for development and adjudication.  

The case now returns to the Board for further appellate review, and it is ready for adjudication.  The 7-volume paper claims file, as well as records in VA's electronic claims processing systems, have been reviewed and considered.  

In August 2012, the Board also referred an application to reopen claims of entitlement to service connection for posttraumatic stress disorder (PTSD) and for headaches, as they had been raised by the record via an October 2010 statement, but not adjudicated by the Agency of Original Jurisdiction (AOJ).  There is no indication that the AOJ took any action as to these issues; therefore, they are again referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The schedular threshold criteria for TDIU have been met, with a gastrointestinal disability rated as 60 percent disabling, and a combined rating of 70 percent.

2.  The Veteran's service-connected disabilities do not render him unable to secure or follow substantially gainful occupation consistent with his education and job history.  


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

As directed in the prior remand, the Veteran was notified in an April 2013 letter of the evidence and information required to establish entitlement to TDIU, including how to establish an effective date.  He was also provided a formal TDIU application (VA Form 21-8940), which he returned partially completed in September 2013.  The claim was subsequently adjudicated in a March 2014 Supplemental Statement of the Case, thereby curing any notice timing defect, and there is no argument or indication of any prejudice due to any possible notice defects.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Additionally, VA obtained the Veteran's treatment records, as well as records and determinations from the Social Security Administration (SSA) concerning his SSA disability benefits, including renewals.  The Veteran was also afforded a VA examination in February 2014 that addressed the severity of his service-connected disabilities and whether he is unemployable for VA purposes, as directed in the prior remand.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326.

The last VA treatment records in the claims file (including in electronic systems) are dated in 2007.  Nevertheless, the Veteran was afforded a VA examination for his service-connected disabilities in February 2014.  The examiner measured and recorded all subjective and objective symptoms and the resulting functional and occupational impairment, and offered an opinion as to the Veteran's employability based on these disabilities.  There is no argument or indication that the February 2014 VA examination did not accurately reflect the Veteran's level of disability or occupational impairment from his gastrointestinal or low back symptoms at that time.  Although the Veteran's attorney argued in June 2014 that the examiner's conclusions with regard to occupational impairment were flawed, he did not argue that the information contained in the report regarding the severity of the symptoms themselves was inaccurate.  Rather, the Veteran's attorney argued that these symptoms rendered him unemployable for VA purposes, with consideration of the other currently available evidence.  

To the extent that the February 2014 VA examiner did not explicitly consider the Veteran's prior education and occupational experience in rendering his opinions as to employability, as directed in the prior remand, this is also not prejudicial.  The other evidence of record includes information as to the Veteran's prior jobs, skills or education, and abilities.  Further, the VA examiner explained the restrictions that would be necessary in any employment of the Veteran, based on his service-connected disabilities.  Additionally, VA is not required to obtain a single medical opinion regarding the combined impact of all service-connected disabilities for a TDIU claim.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding that, in a multiple-disability TDIU determination, the need for a combined-effects medical examination or opinion should be determined on a case-by-case basis, and depends on all evidence of record).  The available lay and medical evidence is sufficient for the Board to determine whether the Veteran is unemployable for VA purposes.

The prior remand directives were substantially completed, and the available evidence is sufficient for a fair adjudication.  There is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim, and another remand would only result in unnecessary delay.  VA has satisfied its duties to notify and assist, and any errors committed were not harmful to the essential fairness of the proceedings.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

II. Merits Analysis

A total disability rating will be granted where the schedular rating is less than 100 percent if the Veteran is unable to secure or follow substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Generally, to be eligible for a TDIU, if there is more than one service-connected disability, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Veteran meets this schedular percentage threshold, as his gastrointestinal disability has been rated as 60 percent disabling, and he has had a combined rating of 70 percent, throughout the appeal period.

Accordingly, the dispositive question is whether the Veteran is unemployable due to his service-connected disabilities.  In determining unemployability for VA purposes, consideration must be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice, 22 Vet. App. at 452.  To warrant a TDIU, the record must reflect some factor which takes the Veteran's case outside the norm of his or her service-connected disabilities.  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  However, a showing of 100 percent unemployability is not required for TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Here, the Veteran has not worked at any time since his February 1994 claim for VA benefits.  He was awarded SSA disability benefits, effective June 24, 1990, based on his gastrointestinal disability, low back disability, and nonservice-connected disorders including psychiatric disability such as depression. 

With regard to the Veteran's prior employment, education, and skills, he has reported completing the 11th grade, but that he is unable to read or write.  Testing in October 1991 for his SSA claim showed reading ability at a 3.3 grade level, that he was "unable to do much writing," and he had an IQ of 88.  An October 1998 evaluation continued to show similar reading and writing skills.  Similarly, in a July 2002 VA mental health evaluation for treatment, the Veteran reported having an 11th grade education but being illiterate since a head injury in 1962.  

In October 1991 and October 1998 evaluations for his initial SSA claim (granted in 1992) and reaffirmation (in 2001), the Veteran was noted to have a history of alcoholism and depressive episodes, in addition to limited reading and writing skills. He had no medical improvement with psychiatric symptoms, decreased concentration, severe depression, and ongoing alcohol abuse in 1998.  

The Veteran has generally reported working as a cook and kitchen supervisor for 23 years until 1990 or 1991, such as in an August 1991 report for his SSA claim.  However, in his October 1991 SSA evaluation, the Veteran reported working as a janitor for a year, stating that he left in order to get a better job.  He also reported being fired from his last position as a cook or supervisor because he fell asleep, and that he was currently unemployable mostly due to his low back disability.  In a February 2002 VA mental health evaluation for treatment, the Veteran reported having many jobs since service that were mostly in food preparation; however, he also worked as a security guard and cab driver.  He indicated that he was often fired when the employer realized he could not read or write, or that he left the jobs due to an inability to advance as a result of his illiteracy.  The Veteran also reported difficulties at work due to decreased concentration, confusion, stress relating to inability tread, and extreme irritability with supervisors and coworkers.  He reported quitting his last job as a cook due to strenuous physical demands, and that his current unemployment was due to pain and psychological distress.  In a July 2002 VA mental health evaluation for treatment, the Veteran again reported that he had worked mostly in food preparation since service.  He was found to have decreased concentration and attention likely due to PTSD and depression at that time.

In the past, during the appeal period, the Veteran had gastrointestinal symptoms including peptic ulcer in the distal esophagus, esophageal stricture/web/ring, dyspepsia with heartburn, erythema of the antrum, pain, dysphagia (difficulty swallowing or inability to keep food down) requiring periodic dilation, chronic diarrhea described as loose bowel movements up to 6 times per day, occasional vomiting, and weight fluctuations.  He was prescribed several different medications, which provided varying levels of relief.  The Veteran has repeatedly reported having essentially the same frequency and severity of diarrhea, along with other intermittent gastrointestinal symptoms, since the 1960s.  See, e.g., VA and private treatment records in 1993, 1994, 1997, 2003, & 2005 (summarized in the August 2012 Board decision); Veteran report to SSA in August 1991; SSA evaluations in October 1991 & October 1998; VA examinations in August 1993 & November 2007.  At the February 2014 VA examination, the Veteran reported diarrhea described as loose bowel movements up to 6 times per day, which had been present since the 1960s.  He denied any other gastrointestinal symptoms.

With regard to the back, the Veteran has had symptoms of chronic low back pain, intermittent radiating pain, painful and limited motion, with intermittent exacerbations and muscle spasms, throughout the appeal period.  His pain has been increased with exertion, heavy lifting, and extended standing or sitting, and he has sometimes worn a brace or support band for his low back.  The Veteran has been limited to lifting no more than 10 or 15 pounds due to pain or risk of low back injury.  See, e.g., VA and private treatment records in 1997, 1999, 2003, 2004, 2005, & 2007 (summarized in the August 2012 Board decision); Veteran report to SSA in August 1991; SSA evaluations in October 1991 & October 1998; VA examinations in August 1993, November 2007, & February 2014.

In a September 1992 decision, the SSA adjudicator found that the Veteran had severe impairment (for SSA purposes) from chronic low back pain, headaches and dizziness, GERD, insomnia, full-scale IQ of 88, and a history of alcoholism and depression.  The SSA adjudicator found that these impairments prevented complex or difficult tasks and prolonged concentration, as well as excessive standing, walking, sitting, or lifting or carrying 10 pounds or more occasionally.  The November 1992 disability determination indicated a primary diagnosis of low back pain and a secondary diagnosis of depression.  In October 2001, the SSA reaffirmed the Veteran's disability benefits; the October 2001 disability determination showed a primary and secondary diagnoses of low back and gastrointestinal disorders.

A VA provider stated in January 2002 that he had treated the Veteran for three years, and that the Veteran was "totally physical disabled" and unable to hold gainful employment now or in the future due to his chronic low back pain.  However, no explanation or reasoning was provided, and it is unclear what, if any, information concerning the Veteran's prior employment, training, or educational history the provider considered.  Therefore, this opinion has very low probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a medical opinion must be supported with an analysis that can be considered and weighed against contrary opinions); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008) (stating that the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion).  

The November 2007 VA intestines and stomach examiner noted the Veteran's reports of multiple episodes of diarrhea throughout the day, and indicated that his gastrointestinal symptoms did not affect his ability to work.  

The February 2014 VA examiner also noted the reports of frequent diarrhea, and opined that the Veteran would still be able to perform sedentary and physical employment despite the diarrhea aspect of his gastrointestinal disability, as long as he had reasonable access to a bathroom.  This examiner also opined that the Veteran would be restricted from driving company vehicles.  The examiner noted that the GERD and esophageal stricture aspect of the disability would have no impact on work, as the condition was currently asymptomatic.  

Additionally, the November 2007 VA spine examiner noted that the Veteran reported not working since 1991 due to back pain "and other problems."  This examiner opined that the Veteran's low back disability prevented him from performing heavy physical work, but that he was capable of light or sedentary work.  

Similarly, the February 2014 VA examiner opined that the Veteran would be able to perform all sedentary work duties despite low back disability, but that he would be restricted in physical employment, in that he would be at risk of low back injury with lifting more than 15 pounds.  

The 2007 and 2014 VA examiners' opinions are generally consistent with the SSA evaluations in 1991 and 1998 concerning impairment due to the low back and gastrointestinal disabilities, without regard for nonservice-connected disabilities.  As such, these opinions outweigh the 2002 opinion from the VA provider, that was not supported by reasoning or review of all pertinent evidence.  The VA opinions also outweigh the opinions of the Veteran and his attorney, as lay persons, regarding his employability, especially since the VA and SSA examiners considered the Veteran's entire medical and work history in formulating their opinions.

The Veteran's attorney argued in April 2013 that the Veteran should be found unemployable for VA purposes because he was found to be unemployable for VA nonservice-connected pension purposes due, in part, to his gastrointestinal disability and low back disability.  The February 1994 rating decision and code sheet show that nonservice-connected pension was also based on unemployability as a result of impairment due to psychiatric disability of personality disorder with depression, dizziness, and headaches, similar to the SSA disability benefits.  This does not establish entitlement to TDIU, as it does not show unemployability from service-connected disabilities, without consideration of nonservice-connected disabilities.

Additionally, the Veteran's attorney argued in June 2014 that his diarrhea would prevent employment as a cook or in a kitchen for sanitary reasons, and that it is questionable whether a kitchen work environment would be able to provide reasonable access to a bathroom.  Nevertheless, the Veteran did, in fact, work as a cook and in a kitchen environment for many years prior to his last employment in 1990, even while having similar frequency and severity of diarrhea as during the course of the appeal.  Therefore, this argument is unpersuasive. 

Further, the Veteran's attorney contended in June 2014 that the Veteran has no education or skills compatible with sedentary work, and therefore is unemployable for VA purposes, because he is functionally illiterate.  Nevertheless, the Veteran did, in fact, work in various occupations prior being found disabled by the SSA effective in 1990, including sedentary positions such as a security guard and cab driver, despite his limited reading and writing abilities.  Therefore, this argument is unpersuasive. 

In sum, the most probative evidence of record, including from the SSA evaluations in the 1990s and also from the most recent VA examiner,  indicates that the Veteran would not be able to drive a company car due to his gastrointestinal disability, and that he would not be able to do physical work requiring lifting more than 10 or 15 pounds due to his low back disability.  Nevertheless, the Veteran was able to perform job duties in employment in the past with sedentary duties or, at most, light physical duties, such as a security guard, despite his limited education or reading and writing skills, as well as similar symptoms of his service-connected disabilities.  There is no indication that such skills have changed throughout the appeal period.  As such, the Veteran retained skills for gainful employment consistent with his prior educational and work history with consideration of his service-connected disabilities, and he is not unemployable for VA purposes.  The preponderance of the evidence is against entitlement to TDIU.  Therefore, reasonable doubt does not arise, and the benefit-of-the-doubt doctrine does not apply.  The Veteran's claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to TDIU is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


